NO. 12-15-00246-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE ESTATE                               §    APPEAL FROM THE

OF WILLIE SUE HAMMACK,                                    §    COUNTY COURT AT LAW

DECEASED                                                  §    NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on June 25, 2015.
Appellants timely filed a notice of appeal that failed to contain the information required by Texas
Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing service on all
parties to the trial court's judgment.
         On September 29, 2015, Appellants were notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and
25.1(e). Appellants were further notified that unless they filed an amended notice of appeal on
or before October 9, 2015, the appeal would be referred to the court for dismissal. See TEX. R.
APP. P. 42.3(c). The deadline for filing an amended notice of appeal has passed, and Appellants
have not corrected their defective notice of appeal. Accordingly, the appeal is dismissed for
failure to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c);
Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004,
pet. denied) (mem. op.); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex.
App.-Tyler Feb. 11, 2004, pet. denied) (mem. op.).
Opinion delivered October 21, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2015


                                         NO. 12-15-00246-CV


                            IN THE MATTER OF THE ESTATE OF
                            WILLIE SUE HAMMACK, DECEASED


                                Appeal from the County Court at Law
                    of Nacogdoches County, Texas (Tr.Ct.No. PB 14-12226)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for failure to comply with the Texas Rules of
Appellate Procedure; and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.